595 F.2d 517
In re CHARGE OF JUDICIAL MISCONDUCT.
No. M-79-8139.
United States Court of Appeals,Ninth Circuit.
April 19, 1979.

ORDER
BROWNING, Chief Judge:


1
A complaint of misconduct has been lodged against a district judge of this circuit.  Administrative consideration of such complaints is governed by the Procedures for Processing Complaints of Judicial Misconduct, adopted by the Judicial Council of this circuit on November 10, 1978.  See In re Charge of Judicial Misconduct, 593 F.2d 879 (9th Cir. 1979).


2
The complaint alleges that the judge displayed partiality against the complainant during in-court consideration of a motion in litigation to which complainant is a party.  There is no suggestion that the alleged episode is part of a pattern of partiality extending beyond the particular litigation.


3
The procedures complainant invokes are designed to provide an administrative remedy for misconduct of a judge for which no judicial remedy is available.  A judicial remedy is available to deal with a claim that the impartiality of a judge assigned pending litigation may reasonably be questioned.  See 28 U.S.C. § 455(a) (Supp.1978).


4
The complaint is therefore rejected as inappropriate for administrative processing.